 


116 HRES 695 EH: Providing for consideration of the bill (H.R. 4863) to promote the competitiveness of the United States, to reform and reauthorize the United States Export Finance Agency, and for other purposes; and for other purposes.
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS 
1st Session 
H. RES. 695 
In the House of Representatives, U. S., 
 
November 14, 2019 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4863) to promote the competitiveness of the United States, to reform and reauthorize the United States Export Finance Agency, and for other purposes; and for other purposes. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4863) to promote the competitiveness of the United States, to reform and reauthorize the United States Export Finance Agency, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Financial Services. After general debate the bill shall be considered for amendment under the five-minute rule. In lieu of the amendment in the nature of a substitute recommended by the Committee on Financial Services now printed in the bill, an amendment in the nature of a substitute consisting of the text of Rules Committee Print 116–36 shall be considered as adopted in the House and in the Committee of the Whole. The bill, as amended, shall be considered as the original bill for the purpose of further amendment under the five-minute rule and shall be considered as read. All points of order against provisions in the bill, as amended, are waived. No further amendment to the bill, as amended, shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such further amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such further amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill, as amended, to the House with such further amendments as may have been adopted. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2Section 201 of House Resolution 6 is amended as follows: 
(1)In subsection (f)(3), strike At the conclusion of the first session of the One Hundred Sixteenth Congress and insert By October 30, 2020.  (2)In subsection (g)(1), strike “on February 1, 2020” and insert “at the conclusion of the One Hundred Sixteenth Congress”.  
3.House Resolution 661 is hereby adopted.  4.House Resolution 693 is hereby adopted.  
5. 
(a)At any time on the legislative day of Thursday, November 21, 2019, it shall be in order without intervention of any point of order to consider in the House a motion to discharge the Committee on Foreign Affairs from further consideration of the concurrent resolution (H. Con. Res. 70) directing the President pursuant to section 5(c) of the War Powers Resolution to remove United States Armed Forces from hostilities in the Syrian Arab Republic that have not been authorized by Congress, if offered by Representative Gabbard of Hawaii. The motion shall be considered as read. The previous question shall be considered as ordered on the motion to its adoption without intervening motion except 20 minutes of debate equally divided and controlled by Representative Gabbard of Hawaii and an opponent. The question of adoption of the motion may be subject to postponement as though under clause 8 of rule XX. (b)The provisions of section 7 of the War Powers Resolution (50 U.S.C. 1546) shall not apply during the remainder of the One Hundred Sixteenth Congress to House Concurrent Resolution 70. 
 
Cheryl L. Johnson,Clerk. 
